Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 162ND JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 5th day of August, 2015, the
cause on appeal to revise or reverse the judgment between

MARK THOMPSON, Appellant                            On Appeal from the 162nd Judicial District
                                                    Court, Dallas County, Texas.
No. 05-12-00574-CV          V.                      Trial Court Cause No. DC-12-03534.
                                                    Opinion delivered by Justice Fillmore.
TRACY MCSPEDDEN, AS                                 Justices Myers and Evans participating.
POWER OF ATTORNEY FOR
MARY ALICE THOMPSON, Appellee

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 15th day of October, 2015.




                                                                      LISA MATZ, Clerk